Title: To James Madison from DeWitt Clinton and Others, January 1816
From: Clinton, DeWitt
To: Madison, James


                    
                        
                            NewYork
                            Jany. 1816.
                        
                    
                    We the Subscribers recommend Monsieur Francis I. Berier of the City of New-York to the Professorship of the French language in One of the additional Military Academies contemplated to be established. Mr. Berier is a native of France. He has been at the Head of the Economical School in the City of NewYork, for some Years past. From his acquaintance with the language of the United States, we believe him to be well qualified for the Professorship to which We recommend him.
                    
                        Dewitt ClintonPresident of the Trusteesof the Economical School[and four others]
                    
                